     Case 2:20-cv-02298-JAM-DMC Document 14 Filed 02/08/21 Page 1 of 3


     MICHAEL J. HADDAD (SBN 189114)
 1   JULIA SHERWIN (SBN 189268)
 2   TERESA ALLEN (SBN 264865)
     HADDAD & SHERWIN LLP
 3   505 Seventeenth Street
     Oakland, CA 94612
 4   Telephone:    (510) 452-5500
     Facsimile:    (510) 452-5510
 5

 6   Attorneys for Plaintiffs

 7                                 UNITED STATES DISTRICT COURT

 8                               EASTERN DISTRICT OF CALIFORNIA
 9
     THOMAS BARBOSA, DECEASED, by and )
10   through his Co-Successors in Interest, LUPITA )
     BARBOSA, Individually, and as mother and       )
11   Next Friend for K.B. and T.B., minors;         )
     ANGELICA MARTINEZ-VERA, individually; )               Case No. 2:20-cv-02298-JAM-DMC
12                                                  )
     and KATHLEEN HOOD, individually,
                                                    )
13                                                  )      STIPULATION TO CONTINUE
                    Plaintiffs,                     )      HEARING ON DEFENDANT SHASTA
14                                                  )      COUNTY’S MOTION TO DISMISS
     vs.                                            )      AND ORDER
15                                                  )
     SHASTA COUNTY, a public entity; SHASTA )
16   COUNTY SHERIFF-CORONER ERIC                    )      Complaint Filed: November 17, 2020
     MAGRINI, in his individual and official        )      Trial Date: TBD
17
     capacity; and DOES 1 through 20, individually, )
     jointly and severally,                         )
18                                                  )
19                  Defendants.                     )
                                                    )
20                                                  )
                                                    )
21                                                  )
                                                    )
22                                                  )

23

24

25

26

27

28
     Case No.: 2:20-cv-02298-JAM-DMC: STIP. AND ORDER TO CONTINUE DEF.’S MTD HEARING
     Case 2:20-cv-02298-JAM-DMC Document 14 Filed 02/08/21 Page 2 of 3



 1          Plaintiffs filed a complaint against Defendants Shasta County (“County”), Shasta County

 2   Sheriff-Coroner Eric Magrini, and Does 1-20 on November 17, 2020. Defendant County filed a

 3   motion to dismiss pursuant to Rule 12(b)(6) on December 23, 2020. The hearing date on the motion

 4   was set for February 23, 2021.

 5          IT IS HEARBY STIPULATED AND AGREED by and between the attorneys of record that,

 6   due to a scheduling conflict with Plaintiffs’ counsel, the hearing date on Defendant County’s motion
     to dismiss will be continued out from February 23, 2021 to April 6, 2021 at 1:30 P.M. before District
 7
     Judge John A. Mendez in Courtroom 6.
 8
            IT IS FURTHER STIPULATED AND AGREED that any reply brief will be due by March
 9
     30, 2021, in accordance with Local Rule 230(d).
10

11
     IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
12

13

14   Dated: February 5, 2021               HADDAD & SHERWIN LLP

15
                                                  /s/ Michael Haddad
16
                                                  MICHAEL J. HADDAD
17                                                Attorneys for Plaintiff
18

19   Dated: February 5, 2021               MANNING & KASS, ELLROD, RAMIREZ, TRESTER, LLP
20
                                                  /s/ Lynn Carpenter
21                                                LYNN L. CARPENTER
22                                                Attorneys for Defendants

23

24

25

26

27

28
     Case No.: 2:20-cv-02298-JAM-DMC: STIP. AND ORDER TO CONTINUE DEF.’S MTD HEARING                  1
     Case 2:20-cv-02298-JAM-DMC Document 14 Filed 02/08/21 Page 3 of 3



 1                                                 ORDER

 2         The Motion to Dismiss hearing currently set for February 23, 2021 is continued to April 6,

 3   2021 at 1:30 P.M. in Courtroom 6 before District Judge John A. Mendez. Any reply shall be due

 4   by March 30, 2021.

 5         IT IS SO ORDERED.

 6
     DATED: February 8, 2021                         /s/ John A. Mendez
 7                                                   THE HONORABLE JOHN A. MENDEZ
 8                                                   UNITED STATES DISTRICT COURT JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     Case No.: 2:20-cv-02298-JAM-DMC: STIP. AND ORDER TO CONTINUE DEF.’S MTD HEARING                    2
